11/01/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                         Assigned on Briefs October 1, 2019

                          IN RE ESTATE OF J D BUSH

                 Appeal from the Chancery Court for Knox County
                     No. 67241-1 John F. Weaver, Chancellor
                     ___________________________________

                           No. E2018-02192-COA-R3-CV
                       ___________________________________


Due to the deficiencies in Appellant’s brief, we conclude that he waived consideration of
all issues on appeal and hereby dismiss the appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KENNY ARMSTRONG, J., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II and W. NEAL MCBRAYER, JJ., joined.

Thomas K. Bush, Atlanta, Georgia, appellant, pro se.

Robert William Godwin, John R. Bush, and Nancy Bush, Knoxville, Tennessee,
appellees, pro se.


                                       OPINION


        Appellant Thomas K. Bush appeals the trial court’s order closing his father, J. D.
Bush’s (“Decedent”), estate. Decedent’s estate was opened on March 12, 2008. Since
that time, Appellant has maintained that his brother, John R. Bush and his wife, Nancy,
along with Robert W. Godwin (together with John R. Bush and Nancy Bush,
“Appellees”), who prepared Decedent’s will and represented the estate, have acted
individually and in concert to deny Appellant his share of Decedent’s alleged financial
interest in Bush Brothers & Company. Throughout these proceedings, Appellees have
maintained that Decedent had no Bush Brothers & Company holdings. Finding, inter
alia, no evidence that Decedent had any financial interest in Bush Brothers & Company,
the special master made a recommendation to close Decedent’s estate. By order of
November 6, 2018, the trial court adopted the special master’s recommendation and
closed the estate. Appellant appeals. Due to deficiencies in Appellant’s brief, we are
unable to review the actions of the trial court.

        We first note that Appellant is representing himself in this appeal. It is well-
settled that “pro se litigants are held to the same procedural and substantive standards to
which lawyers must adhere.” Brown v. Christian Bros. Univ., No. W2012-01336-COA-
R3-CV, 2013 WL 3982137, at *3 (Tenn. Ct. App. Aug. 5, 2013), perm. app. denied
(Tenn. Jan. 15, 2014). This Court has held that “[p]arties who choose to represent
themselves are entitled to fair and equal treatment by the courts.” Hodges v. Tenn. Att’y
Gen., 43 S.W.3d 918, 920 (Tenn. Ct. App. 2000); Paehler v. Union Planters Nat’l Bank,
Inc., 971 S.W.2d 393, 396 (Tenn. Ct. App. 1997). Nevertheless, “courts must not excuse
pro se litigants from complying with the same substantive and procedural rules that
represented parties are expected to observe.” Young v. Barrow, 130 S.W.3d 59, 62-63
(Tenn. Ct. App. 2003); Edmundson v. Pratt, 945 S.W.2d 754, 755 (Tenn. Ct. App.
1996); Kaylor v. Bradley, 912 S.W.2d 728, 733 n.4 (Tenn. Ct. App. 1995).


       Tennessee Rule of Appellate Procedure 27(a) mandates that “[t]he brief of the
appellant shall contain under appropriate headings and in the order here indicated:”

       (1) A table of contents, with references to the pages in the brief;
       (2) A table of authorities, including cases (alphabetically arranged), statutes
       and other authorities cited, with references to the pages in the brief where
       they are cited;
       (3) A jurisdictional statement in cases appealed to the Supreme Court
       directly from the trial court indicating briefly the jurisdictional grounds for
       the appeal to the Supreme Court;
       (4) A statement of the issues presented for review;
       (5) A statement of the case, indicating briefly the nature of the case, the
       course of proceedings, and its disposition in the court below;
       (6) A statement of facts, setting forth the facts relevant to the issues
       presented for review with appropriate references to the record;
       (7) An argument, which may be preceded by a summary of argument,
       setting forth: (A) the contentions of the appellant with respect to the issues
       presented, and the reasons therefor, including the reasons why the
       contentions require appellate relief, with citations to the authorities and
       appropriate references to the record (which may be quoted verbatim) relied
       on; and (B) for each issue, a concise statement of the applicable standard of
       review (which may appear in the discussion of the issue or under a separate
       heading placed before the discussion of the issues);
       (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27(a). Furthermore, Tennessee Court of Appeals Rule 6 provides:
                                         -2-
      (a) Written argument in regard to each issue on appeal shall contain:

      (1) A statement by the appellant of the alleged erroneous action of the trial
      court which raises the issue and a statement by the appellee of any action of
      the trial court which is relied upon to correct the alleged error, with citation
      to the record where the erroneous or corrective action is recorded.
      (2) A statement showing how such alleged error was seasonably called to
      the attention of the trial judge with citation to that part of the record where
      appellant’s challenge of the alleged error is recorded.
      (3) A statement reciting wherein appellant was prejudiced by such alleged
      error, with citations to the record showing where the resultant prejudice is
      recorded.
      (4) A statement of each determinative fact relied upon with citation to the
      record where evidence of each such fact may be found.

      (b) No complaint of or reliance upon action by the trial court will be
      considered on appeal unless the argument contains a specific reference to
      the page or pages of the record where such action is recorded. No assertion
      of fact will be considered on appeal unless the argument contains a
      reference to the page or pages of the record where evidence of such fact is
      recorded.

      There are myriad errors in Appellant’s brief. In violation of Tennessee Rule of
Appellate Procedure 27(a)(2), supra, Appellant’s table of authorities provides:




                                           -3-
                      TA61.6 oF
        I, OpiMO,Yrkw PiSTRlc( -,over
       0167fiicr CF                   ch$6              ca-52#

       reg-cc-5              PA-PP Vroto0 zi5
                                           )                J/Crie
       t3/ Titom5 A upo-ra ctfic-F ur4j            67A755
       pOiicr 0-DO& Mehpfill-0000, aphlibdi Alo oRD

                716sTA-Tti,$ Co 170T          perwg,s- FOR

       APE     51gif c1 Cvr7 cA56- cY.p
      3        pro   weir/ rfoot-rt- cot/PT; mho-7w

          .0R-/- OK-0 DectilieeR              .244

             D u-sH U U.HiTe0;577i-a,
                                    ..5Nit:NIL-7- op efo
                                                       ;
                                                       . e7214-.
       v,6 Go pirr oF        PP &L c Fog Thg c_toc-11 tit .c_tA curl r


Appellant lists a federal district court case, a 6th Circuit case, the master’s report filed on
December 14, 2016 in this case, and an 11th Circuit case. Appellant does not list the style
of the case for either the district court case or the 6th Circuit case; although he lists the
federal case numbers, he provides no citation. For the 11th Circuit case, he provides no
case number or citation. In addition, Appellant has failed to provide “references to the
pages in the brief where [these cases] are cited.” As such, not only are we unable to
pinpoint the exact cases on which Appellant relies as authority, but we are also unable to
decipher those portions of his argument that rest on the holdings in these cases.

       Also fatal to our review is Appellant’s statement of the issues, to-wit:




                                             -4-
                           srpc-rpq-it-IT                1,,S5 1/6--S"

                             fP61-141-c4        teY    4-40              Udiree

                         p      filcT CO.Par          G./2Y     ni       ;16-w-

                           0)q.       .(1_ 1-( clOc C4volry                    i
                                                                     OL91Fr5 0aq

           .yote7plo603.0ipom                   °Wei?.        Plv-C,i9      tae._   s



   _          6c7,5      -1-0/30 ./            prioc-Pi264-4-    ttisiTpe

       1              CtIMCO      ,      Ti.+& rt' fp6-Gtori-ce r

           cit.-r6_ 0,     com T         F of`iiPtfr-M-S _     019          _ (ic
                                                                               : rii

               C'pi)
                   T cit56 po i             -- 52-1-5
                                                    ;         -ate        ?Peru-A-dr

       At2 0-10 Rft-1,56                       sime                      wirifV.
  __T& fc .6-5g6_                     -ovi-r    1'       ffifriii-1-5

Appellant merely references the federal cases (without proper citation) and states that he
is “raising the same issues with” this Court. This is not a proper statement or framing of
appellate issues. In the absence of a clear statement of the issues and proper citation to
the federal cases, we are left to wonder exactly what questions Appellant urges on this
Court.
    Additionally, we find no guidance in the argument section of Appellant’s brief, which
provides:




                                                  -5-
                          ..An.4-11714.-15 ARExen67trr_         1,5   TX

          fftt_m3                   Lof's         ra       P' T6 coy/5

                sArRkl co_ori                                hfii-m-rir
                          AFFoliP                   coupis&L,

. _!.12ttaA . acicia556e coPc; 14-.

               its._.                   vicroisit_r Cc) nL Ulcrats-

 .              c:11 I fr1.6                t-filv6 n-it 1))CV- -n2

                         Goi)/2.7..0APoR0

     _.,1r21            5:101-pia

     __ft.S. holitipM.40!                    ;0_101r_rip         i<8) .
 .                       36 3oct ciari




                                                   -6-
        -mt t eftft,ir.!                         or
        cRi PI On, oFF-E.-06'sj                             rt

       LT:1 4 Liu.LvEr 1r1 A              CN1L     6criord.

        114 "     miff    'Tit pirP.eru-A-ci r    1,011 V4-0

        fVr):56            15(306 ... OF Ti* CL'6-fiki

       Plirs-U3          f.WoRT per-r0 06-cep7666 Itzevi

            PoP,Tior)                     FA13-opo.L4--pi

       Prcip .tri.rwm9 c4P-r obi-V                 oc--F8firvio
              prfp6-1,14br POT T14-C --iscictac'6&
                        1 • • •
       cbarr _•0F.. la-fa-41-4

Appellant’s notice of appeal states that he is appealing only the trial court’s November 6,
2018 order. As discussed above, this order merely adopts the recommendation of the
special master to close Decedent’s estate. The trial court’s order further notes that it has
no jurisdiction to “require or review any criminal investigation,” and “no jurisdiction to
review federal proceedings.” The same is true of this Court. Accordingly, to the extent
Appellant’s argument calls on this Court to open a criminal investigation against
Appellees or to overturn or review the decisions of the federal courts, we have no
authority to do so.

       Likewise, Appellant’s statement of the facts and statement of the case are not
helpful to this Court in discerning the issues. The statement of the case reads:




                                           -7-
             SITCrimtirii OF ora

     Tjt& A-IntitiNtr +Mat o)3.)51/1

1_00 irev -M67:5 P1\57t0" ART (Vv. 3;6- Qui.

             rUiVflAtiNifit Of1(604_ Arip

 CollP6t PK% jftbeITY zti Ulf           hc40 Ti46-
 ciccono Eon, mpg/2 61. _7.06 fkloY,                      _
f1.303pc-M          _ TifE. Pifferth&lr

                    Prep6m,5 (4.0P -1

1-arc idreRder; T1+6' MDva c S              MO.

.P.OcurieriTS,.              (5:0Antirtaa     _Tit
cztART' h rto. 1k       Rt                       A.4\_1
         P 13       clAr,




                                -8-
The statement of facts reads:



                        37A16         d -r oF F(-13-.

             -pie, tiff             ciT woin-O cTr6

         0. v5)4     too- co ocq7 fRoRifis, ceoPT

         u15. P'IsTNET. coogi                   Cu- 521- TALI- ccs,

          pro p 1L-1_ r)&(oRic.1,5 Ttt-kr HA.)e (3&.6-ri

          roP1 ARDO To -rn" COL?                      -7-nt

        .ft PPthatrotT
                    )  PI1Oi             c&p cio'r AFfoliP

         t„-b-crri- c0.0c1w7-4--,     cit-Pfri t-\/   Tit& DE'F6- 09=kh--)

         1(4 Tfri5 qs-.5Ei prop ovcP) PA                  s
                                                          ) watt

                                    of Trht 5.7-Art5o      mov6s3--Ez

         pro rfrt&-: Odira.,577i-Y65.).                  NW&

            FAf00II7 13/)rA_ '114                        1 0,s.
                                                        :r

            -5.1.R    c.4 fri)


Again, Appellant references the federal cases and invites this Court to “review [the
federal cases], via the internet, and all documents . . . submitted” in these cases.
Respectfully, it is not the purview of this Court to prepare the appellate record or to
search the internet for cases that are not properly referenced and cited in the appellate
brief. Although, in his statement of the facts, Appellant concludes that the Appellees
“violated criminal laws of the State of Tennessee and the United States,” and “defrauded”

                                               -9-
Appellant in “the U.S. District Court, and [in] this Court,” he provides no specific
evidence from this record to support his contentions.

       Based on these shortcomings in his appellate brief, this Court is left to wonder
exactly what Appellant is appealing. We have previously stated that:

             “‘Courts have routinely held that the failure to make appropriate
      references to the record and to cite relevant authority in the argument
      section of the brief as required by Rule 27(a)(7) constitutes a waiver of the
      issue.’” Forbess v. Forbess, 370 S.W.3d 347, 355 (Tenn. Ct. App. 2011)
      (quoting Bean v. Bean, 40 S.W.3d 52, 55-56 (Tenn. Ct. App. 2000)); see
      also Tellico Village Property Owners Ass’n, Inc. v. Health Solutions,
      LLC, No. E2012-00101-COA-R3-CV, 2013 WL 362815, at *3 (Tenn. Ct.
      App. Jan. 30, 2013) (no perm. app. filed ) (quoting Branum v. Akins, 978
S.W.2d 554, 557 n.2 (Tenn. Ct. App. 2001)) (“‘Where a party makes no
      legal argument and cites no authority in support of a position, such issue is
      deemed to be waived and will not be considered on appeal.’”) In addition,
      “Appellants . . . must include in their . . . brief a statement of the issues they
      desire to present to the court and an argument with respect to each of the
      issues presented.” Craig v. Hodge, 382 S.W.3d 325, 334-335 (Tenn.
      2012). “[A]n issue may be deemed waived when it is argued in the brief
      but is not designated as an issue in accordance with Tenn. R. App. P.
      27(a)(4).” Id. (citing ABN AMRO Mortg. Grp., Inc. v. S. Sec. Fed. Credit
      Union, 372 S.W.3d 121, 132 (Tenn. Ct. App. 2011); Childress v. Union
      Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App. 2002)). “The requirement
      of a statement of the issues raised on appeal is no mere technicality.”
      Owen v. Long Tire, LLC, No. W2011-01227-COA-R3-CV, 2011 WL
6777014, at *4 (Tenn. Ct. App. Dec. 22, 2011). The appellee is entitled to
      fair notice of the appellate issues so as to prepare his or her response, and
      more importantly, “this Court is not charged with the responsibility of
      scouring the appellate record for any reversible error the trial court may
      have committed.” Id. “It is not the role of the courts, trial or appellate, to
      research or construct a litigant’s case or arguments for him or her, and
      where a party fails to develop an argument in support of his or her
      contention or merely constructs a skeletal argument, the issue is waived.”
      Sneed v. Bd. of Prof’l Responsibility of Sup.Ct., 301 S.W.3d 603, 615
      (Tenn.2010).

                                            ***

             “[T]he Supreme Court has held that it will not find this Court in
      error for not considering a case on its merits where the plaintiff did not
      comply with the rules of this Court.” Bean, 40 S.W.3d at 54-55 (citing
                                        - 10 -
      Crowe v. Birmingham & N.W. Ry. Co., 156 Tenn. 349, 1 S.W.2d 781
      (1928)). “[A]ppellate courts may properly decline to consider issues that
      have not been raised and briefed in accordance with the applicable rules.”
      Waters v. Farr, 291 S.W.3d 873, 919 (Tenn. 2009). “We have previously
      held that a litigant’s appeal should be dismissed where his brief does not
      comply with the applicable rules, or where there is a complete failure to cite
      to the record.” Commercial Bank, Inc. v. Summers, No. E2010-02170-
      COA-R3-CV, 2011 WL 2673112, at *2 (Tenn. Ct. App. July 11, 2011).

Clayton v. Herron, No. M2014-01497-COA-R3-CV, 2015 WL 757240, at *2-3 (Tenn.
Ct. App. Feb. 20, 2015).

       For the reasons stated above, Appellant’s brief wholly fails to comply with
Tennessee Rule of Appellate Procedure 27’s mandates regarding the content of briefs.
He did not include any reference to the appellate record; he did not properly cite
applicable law. More egregious, however, is the fact that Appellant did not raise any
issues to suggest that the trial court erred in its ruling.

       For these reasons, the appeal is dismissed, and the case is remanded for such
further proceedings as may be necessary and are consistent with this opinion. Costs of
the appeal are assessed to Appellant, Thomas K. Bush. Because Mr. Bush is proceeding
in forma pauperis in this appeal, execution for costs may issue if necessary.


                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE




                                          - 11 -